UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:01-32665 BOARDWALK PIPELINE PARTNERS, LP (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 20-3265614 (I.R.S. Employer Identification No.) 9 Greenway Plaza, Suite 2800 Houston, Texas77046 (866) 913-2122 (Address and Telephone Number of Registrant’s Principal Executive Office) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Units Representing Limited Partner Interests New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:NONE Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filerxAccelerated fileroNon-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ¨No x As of August 3, 2011, the registrant had 175,721,916 common units outstanding and 22,866,667 class B units outstanding. TABLE OF CONTENTS FORM 10-Q June 30, 2011 BOARDWALK PIPELINE PARTNERS, LP PART I - FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets3 Condensed Consolidated Statements of Income5 Condensed Consolidated Statements of Cash Flows6 Condensed Consolidated Statements of Changes in Partners’ Capital7 Condensed Consolidated Statements of Comprehensive Income8 Notes to Condensed Consolidated Financial Statements9 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations31 Item 3.Quantitative and Qualitative Disclosures About Market Risk39 Item 4.Controls and Procedures40 PART II - OTHER INFORMATION Item 1.Legal Proceedings 41 Item 1A.Risk Factors41 Item 6.Exhibits42 Signatures43 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements BOARDWALK PIPELINE PARTNERS, LP CONDENSED CONSOLIDATED BALANCE SHEETS (Millions) (Unaudited) ASSETS June 30, December 31, Current Assets: Cash and cash equivalents $ $ Receivables: Trade, net Other Gas transportation receivables Costs recoverable from customers Gas stored underground Prepayments Other current assets Total current assets Property, Plant and Equipment: Natural gas transmission and other plant Construction work in progress Property, plant and equipment, gross Less—accumulated depreciation and amortization Property, plant and equipment, net Other Assets: Goodwill Gas stored underground Costs recoverable from customers Other Total other assets Total Assets $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 BOARDWALK PIPELINE PARTNERS, LP CONDENSED CONSOLIDATED BALANCE SHEETS (Millions) (Unaudited) LIABILITIES AND PARTNERS’ CAPITAL June 30, December 31, Current Liabilities: Payables: Trade $ $ Affiliate Other Gas Payables: Transportation Storage Accrued taxes, other Accrued interest Accrued payroll and employee benefits Construction retainage Deferred income Other current liabilities Total current liabilities Long–term debt Long–term debt – affiliate Total long-term debt Other Liabilities and Deferred Credits: Pension liability Asset retirement obligation Provision for other asset retirement Payable to affiliate Other Total other liabilities and deferred credits Commitments and Contingencies Partners’ Capital: Common units – 175.7 million and 169.7 million units issued and outstanding as of June 30, 2011 and December 31, 2010 Class B units – 22.9 million units issued and outstanding as of June 30, 2011 and December 31, 2010 General partner Accumulated other comprehensive loss ) ) Total partners’ capital Total Liabilities and Partners’ Capital $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 BOARDWALK PIPELINE PARTNERS, LP CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Millions, except per unit amounts) (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, Operating Revenues: Gas transportation $ Parking and lending Gas storage Other Total operating revenues Operating Costs and Expenses: Fuel and gas transportation Operation and maintenance Administrative and general Depreciation and amortization Asset impairment Net (gain)/loss on disposal of operating assets ) - Taxes other than income taxes Total operating costs and expenses Operating income Other Deductions (Income): Interest expense Interest expense – affiliates Loss on debt extinguishment - - - Interest income ) Miscellaneous other income, net ) - ) ) Total other deductions Income before income taxes Income taxes - Net Income $ Net Income per Unit: Basic and diluted net income per unit: Common units $ Class B units $ ) $ $ $ Cash distribution declared and paid to common units $ Cash distribution declared and paid to class B units $ Weighted-average number of units outstanding: Common units Class B units The accompanying notes are an integral part of these condensed consolidated financial statements. 5 BOARDWALK PIPELINE PARTNERS, LP CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Millions) (Unaudited) For the Six Months Ended June 30, OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile to cash provided by operations: Depreciation and amortization Amortization of deferred costs Asset impairment Loss on debt extinguishment - Storage gas loss - Net loss on disposal of operating assets Changes in operating assets and liabilities: Trade and other receivables Gas receivables and storage assets ) ) Costs recoverable from customers ) ) Other assets ) ) Trade and other payables ) ) Other payables, affiliates ) Gas payables ) Accrued liabilities Other liabilities ) ) Net cash provided by operating activities INVESTING ACTIVITIES: Capital expenditures ) ) Proceeds from sale of operating assets - Advances to affiliate - ) Net cash used in investing activities ) ) FINANCING ACTIVITIES: Proceeds from long-term debt, net of issuance costs - Repayment of borrowings from long-term debt ) - Payments of premiums on extinguishment of long-term debt ) - Proceeds from borrowings on revolving credit agreement Repayment of borrowings on revolving credit agreement ) - Payments on note payable - ) Payments associated with registration rights agreement - ) Advances from affiliate - ) Distributions paid ) ) Proceeds from sale of common units - Capital contribution from general partner - Net cash used in financing activities ) ) (Decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 BOARDWALK PIPELINE PARTNERS, LP CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (Millions) (Unaudited) Common Units Class B Units General Partner AccumulatedOther CompLoss Total Partners’ Capital Balance January 1, 2010 $ ) $ Add (deduct): Net income - Distributions paid ) ) ) - ) Other comprehensive loss - - - ) ) Balance June 30, 2010 $ ) $ Balance January 1, 2011 $ ) $ Add (deduct): Net income - Distributions paid ) ) ) - ) Sale of common units, net of related transactions costs - - - Capital contribution from general partner - - - Other comprehensive loss - - - ) ) Balance June 30, 2011 $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 7 BOARDWALK PIPELINE PARTNERS, LP CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Millions) (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, Net income $ Other comprehensive income (loss): Gain (loss) on cash flow hedges ) Reclassification adjustment transferred to Net income from cash flow hedges ) ) Pension and other postretirement benefit costs ) Total Comprehensive Income $ The accompanying notes are an integral part of these condensed consolidated financial statements. 8 BOARDWALK PIPELINE PARTNERS, LP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1:Basis of Presentation Boardwalk Pipeline Partners, LP (the Partnership) is a Delaware limited partnership formed to own and operate the business conducted by its subsidiaries: Boardwalk Pipelines, LP (Boardwalk Pipelines), and its subsidiaries, Gulf Crossing Pipeline Company LLC (Gulf Crossing), Gulf South Pipeline Company, LP (Gulf South) and Texas Gas Transmission, LLC (Texas Gas) (together, the operating subsidiaries). As of June 30, 2011, Boardwalk Pipelines Holding Corp. (BPHC), a wholly-owned subsidiary of Loews Corporation (Loews), owned 102.7 million of the Partnership’s common units, all 22.9 million of the Partnership’s class B units and, through Boardwalk GP, LP (Boardwalk GP), an indirect wholly-owned subsidiary of BPHC, holds the 2% general partner interest and all of the incentive distribution rights (IDRs). As of June 30, 2011, the common units, class B units and general partner interest owned by BPHC represent approximately 64% of the Partnership’s equity interests, excluding the IDRs. The Partnership’s common units are traded under the symbol “BWP” on the New York Stock Exchange. The accompanying unaudited condensed consolidated financial statements of the Partnership were prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the accompanying condensed consolidated financial statements reflect all adjustments (consisting of only normal recurring accruals) necessary to present fairly the financial position as of June 30, 2011 and December 31, 2010, and the results of operations and comprehensive income for the three and six months ended June 30, 2011 and 2010, and changes in cash flows and changes in partners’ capital for the six months ended June 30, 2011 and 2010. Reference is made to the Notes to Consolidated Financial Statements in the 2010 Annual Report on Form 10-K, which should be read in conjunction with these unaudited condensed consolidated financial statements. The accounting policies described in Note 2 to the Consolidated Financial Statements included in such Annual Report on Form 10-K are the same used in preparing the accompanying unaudited condensed consolidated financial statements. Net income for interim periods may not necessarily be indicative of results for the full year. All intercompany items have been eliminated in consolidation. Note 2:Gas Stored Underground and Gas Receivables and Payables Gulf South and Texas Gas provide storage services whereby they store gas on behalf of customers and also periodically hold customer gas under parking and lending (PAL) services. Since the customers retain title to the gas held by the Partnership in providing these services, the Partnership does not record the related gas on its balance sheet. The Partnership held for storage or under PAL agreements approximately 73.1 trillion British thermal units (TBtu) of gas owned by third parties as of June 30, 2011. Assuming an average market price during June 2011 of $4.47 per million British thermal units (MMBtu), the market value of gas held on behalf of others was approximately $326.8 million. As of December 31, 2010, the Partnership held for storage or under PAL agreements approximately 82.9 TBtu of gas owned by third parties. In the course of providing transportation and storage services to customers, the operating subsidiaries may receive different quantities of gas from shippers and operators than the quantities delivered on behalf of those shippers and operators. This results in transportation and exchange gas receivables and payables, commonly known as imbalances, which are settled in cash or the receipt or delivery of gas in the future. Gulf South and Texas Gas also periodically lend gas to customers under PAL services. As of June 30, 2011, the amount of gas owed to the operating subsidiaries due to gas imbalances and gas loaned under PAL agreements was approximately 20.8 TBtu. Assuming an average market price during June 2011 of $4.47 per MMBtu, the market value of that gas was approximately $93.0 million. As of December 31, 2010, the amount of gas owed to the operating subsidiaries due to gas imbalances and gas loaned under PAL agreements was approximately 13.0 TBtu. If any significant customer should have credit or financial problems resulting in a delay or failure to repay the gas owed to the operating subsidiaries, it could have a material adverse effect on the Partnership’s financial condition, results of operations or cash flows. 9 Note 3:Derivatives Subsidiaries of the Partnership use futures, swaps and option contracts (collectively, derivatives) to hedge exposure to natural gas commodity price risk related to the future operational sales of natural gas and cash for fuel reimbursement where customers pay cash for the cost of fuel used in providing transportation services as opposed to having fuel retained in kind. This price risk exposure includes approximately $10.0 million and $3.6 million of gas stored underground at June 30, 2011 and December 31, 2010, which the Partnership owns and carries on its balance sheet as current Gas stored underground. Additionally, at June 30, 2011 and December 31, 2010, the Partnership had 3.1 billion cubic feet (Bcf) and 4.5 Bcf of gas with a book value of $6.9 million and $8.8 million that was available for sale as a result of a change in the storage working gas needed to support operations and no-notice services at its Texas Gas subsidiary. At June 30, 2011, approximately 3.8 Bcf of anticipated future sales of natural gas and cash for fuel reimbursement were hedged with derivatives having settlement dates in 2011. The derivatives qualify for cash flow hedge accounting and are designated as such. The Partnership has also periodically used derivatives as cash flow hedges of interest rate risk in anticipation of debt offerings. The Partnership did not discontinue any cash flow hedges during the three and six months ended June 30, 2011 and 2010. All of the Partnership’s currently outstanding derivatives are reported at fair value based on New York Mercantile Exchange (NYMEX) quotes for natural gas futures and options. The NYMEX quotes are deemed to be observable inputs in an active market for similar assets and liabilities and are considered Level 2 inputs for purposes of fair value disclosures. The Partnership has not changed its valuation techniques or inputs during the reporting period. The fair values of derivatives existing as of June 30, 2011 and December 31, 2010, were included in the following captions in the Condensed Consolidated Balance Sheets (in millions): Asset Derivatives Liability Derivatives June 30, 2011 December 31, 2010 June 30, 2011 December 31, 2010 Balance sheet location Fair Value Balance sheet location Fair Value Balance sheet location Fair Value Balance sheet location Fair Value Derivatives designated as hedging instruments Commodity contracts Other current assets $ Other current assets $
